DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff (US 2008/0053739) further in view of Nemoto (US 9174568).
Chernoff discloses except where emphasized for claim 1: 1. A method of assembling a plurality of body structures for forming a vehicle assembly (abstract,fig 5,22) comprising the body structures (182,fig 22), the method comprising the steps of: - providing a plurality of body structures to be assembled to form a vehicle assembly (abstract,fig 22), at least one of the body structures intended to have a deformation region(¶¶5,104); - acquiring information (¶8)indicating a vehicle assembly type(¶120,inventory,abstract,¶118.fig 31)to be formed(¶105,101,fig 6,14,sensor) wherein the vehicle assembly type comprises an intended deformation capability of the vehicle assembly when subjected to an estimated external force(¶¶104-108,114, 120, fig 25-31); - mating at least one body structure with another body structure to form the vehicle assembly(¶¶103,107,fig 21); and - subsequent to the mating step, performing a deformation region treatment  (198 augmentation segments, ¶¶104,105,107,108, fig 22) on the at least one of the body structures to form the deformation region 184,198 based on the information indicating vehicle assembly type(fig 31,abstract,¶¶60-66,120,118).

    PNG
    media_image1.png
    316
    447
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    733
    411
    media_image2.png
    Greyscale


The claims differ in that subsequent to the mating step, performing a deformation region treatment is not expressed.
Nemoto teaches augmentation of a vehicle assembly type by mating body structures to form the vehicle assembly and subsequent to the meeting step preforming a deformation region treatment on such body structures to form a deformation region based on information indicating vehicle assembly type if Chernoff does not.
In ¶54,55 Nemoto teachers the any energy absorbing member and the frame can each independently comprise a thermoplastic material as an energy absorbing member. The energy absorbing member can be formed as a single piece assembly in which the energy absorbing member and the frame are integrally formed. ¶¶68,82 teaches slits 109 of energy absorbing member 100 having modulated resiliency ¶54 being snap fit engaged by a complementary tab 106 as shown in figure 1. For example energy mounting brackets shown in figure 7 in the assembly of figure 8 subsequently mated to the assembly ¶72. Tab 106 similarly is mated to any the proximal and of energy absorbing headlamp mounting bracket shown in figure 4. ¶¶62,63 teaches variation and desired energy absorption profile relative to location of the headlamp in a vehicle whereby the type of coupling used and relative geometry, as well as the particular vehicle for which the headlamp is intended is determined. See ¶¶28-34 and Table 1 for example.

    PNG
    media_image3.png
    167
    240
    media_image3.png
    Greyscale

The advantage is ensuring good vehicle safety rating and reduced cost.
The references are in the same field of endeavor or reasonably pertinent to a same or similar problem confronted by applicant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff by supplementing processing subsequent to the mating step, performing a deformation region treatment as taught by Nemoto for ensuring good vehicle safety rating and reduced cost.
8. The method according to claim 1, wherein the body structure is any one of a front structure, front bumper structure, front floor, chassis part, rear floor, rear bumper structure, underbody, upper body, roof structure, body side outer (BSO), body side inner (BSI), body side complete (BSC) and a combination thereof. See the rejection of claim 1.

9. The method according to claim 1, further comprising the step of determining deformation region treatment type based on the acquired information indicating the vehicle assembly type to be form(¶¶104,105).
10. The method according to claim 1, further comprising the step of determining a deformation region treatment position based on the acquired information indicating the vehicle assembly type to be formed(¶¶104,105).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff-Nemoto as applied to claim 1 above, and further in view of Catlin (US 5819408).
2. The method according to claim 1, wherein the step of acquiring the information indicating the vehicle assembly type to be formed is performed by scanning an identification tag disposed on one of the provided body structures.
The claim differs in that an identification tag disposed on one of the provided body structures is recited.
Catlin teaches bar codes to identify vehicle assembly in c 5 l 55-c 6 l 5; c 16 l 55-65. 
The references are in the same field of endeavor and address the same or similar problem.
The advantage is enhancing smart manufacturing systems, eliminating the growing threat of counterfeit parts, and making the vehicles harder to steal, dismantle, and sell.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff-Nemoto by including ID for body structures as taught by Catlin for enhancing smart manufacturing systems, eliminating the growing threat of counterfeit parts, and making the vehicles harder to steal, dismantle, and sell
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff-Nemoto as applied to claim 1 above, and further in view of Sakai et al (US 5988305) and Porsche (DE 102014118180 supplied by applicant).

3. The method according to claim 1, wherein the deformation region treatment is one of an electronic beam source treatment, gas-cutting treatment, laser treatment, plasma treatment and water jet treatment.
The claim differs in the deformation treatment.
Sakai teaches this in conventional cutout in c 4 l 45-65; c 1 l 30-45, slits 63.
Porsche teaches this in the abstract , ¶¶35-41,fig 1-9.

The advantage is using conventional processes for defamation region treatment.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Chernoff -Nemoto by using conventional deformation region treatment as taught by Sakai and Porsche for improved processing. 
4. The method according to claim 1, wherein the step of performing the deformation region treatment comprises reducing a thickness of at least one deformation region of at least one body structure of the vehicle assembly to be formed(Sakai ¶174.fig 11,14,17).

5. The method according to claim 1, wherein performing a deformation region treatment comprises the step of forming a slit extending along said deformation region (slit 63,fig 11,14,17).

6. The method according to claim 5, wherein the slit is any one of a straight slit, curved slit, a piecewise-linear slit, and piecewise-curved slit(Sakai 63).

7. The method according to claim 5, wherein the slit is any one of a continuously extending slit and a discontinuously extending slit(Sakai fig 11,14,17).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 1426360 supplied by applicant page 4 of translation hydroformed parts or stamped or by other suitable means.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Nemoto teaches augmentation of a vehicle assembly type by mating body structures to form the vehicle assembly and subsequent to the meeting step preforming a deformation region treatment on such body structures to form a deformation region based on information indicating vehicle assembly type if Chernoff does not.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761